Exhibit 99.1 Novocure Reports Third Quarter 2016 Financial Results and Provides Company Update Continued growth in active patients with 985 active patients at September 30, 2016, an increase of 110 percent from September 30, 2015, and 11 percent from June 30, 2016 Third quarter 2016 reported revenues of $21.7 million, reflecting 142 percent growth versus third quarter 2015 and 21 percent growth versus second quarter 2016 Contracts negotiated to establish Optune as an in-network benefit for more than 120 million lives, including agreements with two of the three largest health plans in the United States, to become effective during Q4 2016 Long-term analysis of our phase 3 pivotal trial in newly diagnosed glioblastoma demonstrates superior two, three and four year survival of patients treated with Optune together with temozolomide versus patients treated with temozolomide alone St. Helier, Jersey – Novocure (NASDAQ: NVCR), a commercial stage oncology company pioneering a proprietary therapy for solid tumors, today reported financial results for the quarter ended September 30, 2016, highlighting year-over-year and sequential growth in prescriptions, active patients and revenues. Third quarter 2016 highlights include: Three months ended September 30, Nine months ended September 30, % Change % Change Non-financial Prescriptions received in period(1) 94% 72% Active patients at period end(2) 110% Financial, in millions (unaudited) Revenues(3) $ $ 142% $ $ 154% Net loss $ ) $ ) $ ) $ ) Cash and cash equivalents at the end of period $ $ Short-term investments at the end of period $ $ A “prescription received” is a commercial order for Optune that is received from a physician certified to treat patients with Tumor Treating Fields (TTFields) therapy for a patient not previously on TTFields therapy. Orders to renew or extend treatment are not included in this total. In the future, we may have regulatory approvals and commercial programs for multiple clinical indications, at which time we will recognize a commercial order as a prescription for the same patient for each clinical indication treated. For example, in the future, a patient may have a prescription for the treatment of lung cancer and a prescription for the treatment of brain metastases from the lung cancer. An “active patient” is a patient who is on TTFields therapy under a commercial prescription order as of the measurement date, including patients who may be on a temporary break from treatment and who plan to resume treatment in less than 60 days. For the reported periods, all revenues were recognized when cash was collected and all other revenue recognition criteria had been met. “We saw year-over-year and sequential growth in the third quarter across all key operating statistics and in revenue, and I am pleased with the progress we have made in bringing Optune to patients who have such a vital need for improved treatment options,” said Asaf Danziger, Novocure’s Chief Executive Officer. “Given what is at stake for patients with glioblastoma, we are relentless in our efforts to increase awareness, earn acceptance and drive adoption.” “An additional 14 million lives were placed under insurance coverage in the third quarter, bringing the total number of covered lives to 130 million in the United States as of September 30, 2016,” continued Mr. Danziger. “Importantly, as of today, we have also negotiated contracts to establish Optune as an in-network benefit for more than 120 million lives, including agreements with two of the three largest health plans in the United States, to become effective during the fourth quarter or 2016.” “I am particularly proud of the successful roll-out of our second generation Optune System. We received FDA approval for the system in July and were well prepared for the transition,” continued Mr. Danziger. “The first patient was converted one week after FDA approval and 90% of U.S. patients were converted within one month. I want to thank all of our colleagues who worked so hard on the transition and who exemplify our patient-forward mission every day.” “The fundamental value drivers for Novocure’s business remain as strong as ever. Optune offers significant improvements in survival outcomes for patients with newly diagnosed glioblastoma and is transforming the way that glioblastoma is treated,” said William Doyle, Novocure’s Executive Chairman. “In September, we announced that the long-term analysis of our phase 3 pivotal trial in newly diagnosed GBM confirms the superior progression-free and overall survival seen at the interim analysis. These data will be presented on November 18, 2016 at the Society for Neuro-Oncology Annual Meeting.” “Looking beyond glioblastoma, preclinical and clinical evidence shows that the mechanism of action of Tumor Treating Fields can have broad applicability across a variety of solid tumors,” concluded Mr. Doyle. “We made good progress in the third quarter to advance our clinical pipeline and now have three ongoing phase 2 pilot trials in pancreatic cancer, ovarian cancer and mesothelioma and one ongoing phase 3 pivotal trial in brain metastases. We look forward to sharing new data at our R&D day planned for December 12, 2016.” 2016 Third Quarter Operating Statistics and Financial Update
